FILE COPY




                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00542-CR
                               NO. 02-13-00543-CR
                               NO. 02-13-00544-CR
                               NO. 02-13-00545-CR


JOSE ALCALA                                                             APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                      ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                      ------------

                            CORRECTED ORDER

                                      ------------

      Appellant Jose Alcala’s brief was originally due February 10, 2014. This

court has granted two previous extensions of time to file appellant’s brief. On

May 2, 2014, in granting in part “Appellant’s Second Motion For Extension Of

Time For Filing Appellant’s Brief,” we ordered the brief due on May 16, 2014, and

we stated in our order that NO FURTHER EXTENSIONS WILL BE GRANTED.

      Accordingly, it is ordered that the Hon. Scott Brown, appointed counsel for

appellant, file an appellate brief with this court on behalf of appellant on or before
                                                                               FILE COPY




Friday, June 6, 2014. NO FURTHER EXTENSIONS OF TIME FOR FILING

APPELLANT’S BRIEF WILL BE GRANTED. If the brief is not filed by Friday,

June 6, 2014, appellant’s counsel will be required to show cause why he should

not be held in contempt of court for failing to file a timely brief.

      Failure to timely comply with this order will result in this case being abated

and remanded to the trial court (A) to conduct a hearing to determine (1) whether

the appellant desires to prosecute the appeal, (2) why appointed counsel has not

filed a brief and whether counsel has abandoned the appeal, (3) the exact date

that counsel will file a brief on appellant’s behalf in the court of appeals or

whether substitute counsel should be appointed to represent appellant, and (4)

whether appellant desires to proceed pro se; (B) to appoint substitute counsel if

necessary; and (C) to make findings for the purpose of aiding this court in

determining whether to initiate contempt proceedings against the Hon. Scott

Brown. See Tex. R. App. P. 38.8(b)(2)–(4).

      The clerk is directed to send a copy of this order to the Hon. Scott Brown

via certified mail return receipt requested and electronic mail, to all other counsel

of record, and to the trial court judge.

      SIGNED May 29, 2014.

                                                       /s/ Lee Ann Dauphinot

                                                       LEE ANN DAUPHINOT
                                                       JUSTICE




                                            2